DETAILED ACTION
The office action is in response to original application filed on 11-11-21. Claims 1-21 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7 and 16-21 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2019/0334376 to TOYODA (“TOYODA”) in view of US 10,819,140 to Maalouf et al. (“Maalouf”).
Regarding claim 1, TOYODA discloses an Uninterruptible Power Supply (UPS), the UPS comprising (figs. 1-12): an input configured to receive input AC power (fig. 1, 1); a backup power (4) input configured to receive backup DC power having a first voltage level (output # 4) from a backup power source; a converter (converter 16) configured to convert the input AC power from the input and the backup DC power from the backup power input into DC power having a second voltage level (Bidirectional chopper 20 is configured to perform bidirectional DC voltage conversion (boost and buck)), the converter including: an input selection circuit (40) configured to selectively couple the converter to the input and the backup power input; an inductor (26); a first converter switch (24) configured to couple a first end of the inductor (fig. 1) to and a second converter switch (20) configured to couple a second end of the inductor (# 20 connected to the end of # 26 by # 40) to the backup power input via the input selection circuit (40).
But, TOYODA does not disclose a neutral connection;
However, Maalouf discloses a neutral connection (Col. 4, lines 45-48, System 100 may also include a neutral conductor (System 100 may also include a neutral conductor and ground conductor terminating on ground bus bar 114);
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify TOYODA by adding ground neutral conductor as part of its configuration as taught by Maalouf, in order to provides a path for electrical current to earth to protect the electrical device.
Regarding claim 2, TOYODA discloses an output configured to provide output AC power to a load (from inverter 24 via); and an inverter coupled to the output and configured to convert the DC power having the second voltage level (Bidirectional chopper 20 is configured to perform bidirectional DC voltage conversion (boost and buck)) into the output AC power and provide the output AC power to the output (inverter 24 converts the DC power generated by converter 16 into AC power).
Regarding claim 3, TOYODA discloses a DC bus (T1 through T2) coupled to the converter and configured to receive the DC power having the second voltage level; and a controller (40) coupled to at least the converter and configured to operate the first converter switch in a first mode (DC from battery 4) of operation to provide DC power having the second voltage level to the DC bus derived from the input AC power (fig. 1, 1) and the first and second converter switches in a second mode of operation to provide DC power having the second voltage level to the DC bus (boost or buck) derived from the backup DC power (Bidirectional chopper 20 is configured to perform bidirectional DC voltage conversion (boost and buck)).
Regarding claim 4, TOYODA discloses the controller is further configured to monitor the input AC power, operate, in response to a determination that the input AC power is acceptable (para; 0050, lines 1-2, In the first mode, when AC power is normally supplied from commercial power supply 1), the UPS in the first mode of operation, and operate, in response to a determination that the input AC power is unacceptable, the UPS in the second mode of operation (para; 0059, lines 1-3, control unit 40 detects an abnormality in commercial power supply 1 by monitoring an AC voltage supplied from commercial power supply 1).
Regarding claim 5, TOYODA discloses the controller is further configured to control the input selection circuit to couple the input to the converter during the first mode of operation (figs. 1-12).
Regarding claim 6, TOYODA discloses the controller is further configured to control the input selection circuit to couple the backup power input to the converter during the second mode of operation (figs. 1-12).
Regarding claim 7, TOYODA discloses the first converter switch is a bidirectional switch circuit (Bidirectional chopper 20 is configured to perform bidirectional DC voltage conversion (boost and buck)) including a first switch and a second switch coupled in series (Switch 10, fuse 12, reactor 14, converter 16, inverter 24, reactor 26, and switch 30 are connected in series between input terminal Tl and output terminal T2).
Regarding claim 16, TOYODA discloses all the claim limitation as set forth in the rejection of claim above.
But, TOYODA does not disclose a negative terminal of the backup power source is configured to be connected to the neutral connection.
However, Maalouf discloses a negative terminal of the backup power source is configured to be connected to the neutral connection (Col. 4, lines 45-48, System 100 may also include a neutral conductor (System 100 may also include a neutral conductor and ground conductor terminating on ground bus bar 114).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify TOYODA by adding ground neutral conductor as part of its configuration as taught by Maalouf, in order to provides a path for electrical current to earth to protect the electrical device.
Regarding claim 17, TOYODA discloses for controlling an Uninterruptible Power Supply (UPS) (tile, Uninterruptible Power Supply) including an input configured to receive input AC power (fig. 1, 1), a backup power input (5) configured to receive backup DC power having a first voltage level (output # 4) from a backup power source, and a converter (16) including an inductor (14) coupled to the input and the backup power input via an input selection circuit (40), the converter being configured to convert the input AC power from the input and the backup DC power from the backup power input into DC power having a second voltage level (Bidirectional chopper 20 is configured to perform bidirectional DC voltage conversion (boost and buck)), the UPS in a first mode (from battery 4) of operation to provide DC power having the second voltage level (Bidirectional chopper 20 is configured to perform bidirectional DC voltage conversion (boost and buck)) derived from the input AC power by operating a first converter switch (24) configured to couple a first end of the inductor (fig. 1) and operate, in response to a determination that the input AC power is unacceptable (para; 0059, lines 1-3, control unit 40 detects an abnormality in commercial power supply 1 by monitoring an AC voltage supplied from commercial power supply 1), the UPS in a second mode of operation (para; 0035, lines 6-9, when a power failure occurs), inverter 24 converts the DC power supplied from battery 4 via bidirectional chopper 20 into AC power having the commercial frequency) to provide DC power having the second voltage level derived from the backup DC power by operating the first converter switch and a second converter switch (20) configured to couple a second end of the inductor (# 20 connected to the end of # 26 by # 40) to the backup power input via the input selection circuit (40).
But, TOYODA dose not disclose a non-transitory computer-readable medium storing thereon sequences of computer-executable instructions the sequences of computer-executable instructions including instructions that instruct at least one processor to: monitor the input AC power received at the input; operate, in response to a determination that the input AC power is acceptable, to a neutral connection;
However, Maalouf discloses a non-transitory computer-readable medium storing thereon sequences of computer-executable instructions (Col. 10, lines 14-21, Computer systems and computing devices may, in various embodiments, include components such as a CPU with an associated memory medium may store program instructions for computer programs. The program instructions may be executable by the CPU) the sequences of computer-executable instructions including instructions that instruct at least one processor to (Col. 10, lines 31-32, computer system" may refer to any device having a at least one processor that executes instructions from a memory medium): monitor the input AC power received at the input; operate, in response to a determination that the input AC power is acceptable (Col. 5, lines 54-57, an electrical power system having a remote monitoring and control system that can be used to test a backup power system and simulate failure conditions of the power system), to a neutral connection (Col. 4, lines 45-48, System 100 may also include a neutral conductor (System 100 may also include a neutral conductor and ground conductor terminating on ground bus bar 114);
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify TOYODA by adding ground neutral conductor as part of its configuration as taught by Maalouf, in order to provides a path for electrical current to earth to protect the electrical device and adding processor as part of its configuration as taught by Maalouf, in order to executes instructions from a memory medium to monitoring, and testing devices for backup and utility power source.

Regarding claim 18, TOYODA discloses control the input selection circuit (40) to couple the input to the inductor during the first mode of operation; and control the input selection circuit to couple the backup power input to the inductor during the second mode of operation (fig. 1).
But, TOYODA does not disclose the sequences of instructions include instructions that cause the at least one processor to:
However, Maalouf disclose the sequences of instructions include instructions that cause the at least one processor (Col. 10, lines 31-32, computer system" may refer to any device having a at least one processor that executes instructions from a memory medium) to:
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify TOYODA by adding processor as part of its configuration as taught by Maalouf, in order to executes instructions from a memory medium to monitoring, and testing devices for backup and utility power source.
Regarding claim 19, TOYODA discloses operate the converter as a Power Factor Correction (PFC) boost converter in the first mode of operation (Bidirectional chopper 20 is configured to perform bidirectional DC voltage conversion (boost and buck)).
But, TOYODA does not disclose the sequences of instructions include instructions that cause the at least one processor to:
However, Maalouf discloses the sequences of instructions include instructions that cause the at least one processor (Col. 10, lines 31-32, computer system" may refer to any device having a at least one processor that executes instructions from a memory medium) to:
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify TOYODA by adding processor as part of its configuration as taught by Maalouf, in order to executes instructions from a memory medium to monitoring, and testing devices for backup and utility power source.
Regarding claim 20, TOYODA discloses the sequences of instructions include instructions that cause the at least one processor to: operate, during a positive half cycle of the output AC power, the converter as a boost converter in the second mode of operation (Bidirectional chopper 20 is configured to perform bidirectional DC voltage conversion (boost and buck)).
Regarding claim 21, TOYODA discloses the sequences of instructions include instructions that cause the at least one processor to: operate, during a negative half cycle of the output AC power, the converter as a buck-boost converter in the second mode of operation (Bidirectional chopper 20 is configured to perform bidirectional DC voltage conversion (boost and buck)).
Allowable Subject Matter
Claims 8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, TOYODA in view of Maalouf does not discloses first and second switches of the first converter switch each have a drain, a gate, and a source, the drain of the first switch being coupled to the first end of the inductor, the gate of the first switch being coupled to the gate of the second switch, the source of the first switch being coupled to the source of the second switch, and the drain of the second switch being coupled to the neutral connection.
Regarding claim 9, TOYODA in view of Maalouf does not discloses a first diode having an anode coupled to the second output and a cathode coupled to the second converter switch and the input selection circuit.
Examiner Note
 The examiner cites particular columns/paragraphs and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gillette US 6,198,176 Bl- An improved UPS/CPS system employs a high-efficiency uninterrupted power supply function integrated with an engine-generator set that combines both short term protection against momentary power interruptions with longer term power generation. Feedback from a controller provides for improved voltage regulation during abrupt load changes and flexibility of application. A number of features and operating modes are disclosed. In one embodiment, the system is useful as a kit to retrofit existing backup power facilities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836